  8:18-cv-00213-JFB-MDN Doc # 76 Filed: 12/22/20 Page 1 of 1 - Page ID # 250




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

CHINA LIFE INSURANCE COMPANY, as
assignee of;
                                                                 8:18CV213
                     Plaintiff,

        vs.                                                       ORDER

BABY TREND, INC.,

                     Defendant.


       This matter is before the Court on the joint motion for dismissal of all claims and

counterclaims in this case. Filing No. 74. The Court having reviewed the request finds

it should be granted. Therefore, the joint motion to dismiss with prejudice, Filing No. 74,

is granted.


       Dated this 22nd day of December, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
